—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered September 29, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree and attempted assault in the third degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the court’s determinations concerning identification and credibility. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.